Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 has been amended to recite the first measurement path is orthogonal to the display plane. The disclosure uses both terms “measurement path” and “optical axis” to define the arrangement or orientation of the imaging devices and illumination sources. They are not disclosed to be the same or interchangeable terms. The claims use “measurement path” which is contingent on the manner of using the device on the target. Without the target, there would not be a measurement path. And when the device is used with the measurement object, there are innumerable measurement paths all at different angles because the imaging . Due to the innumerable paths, defining the orientation of the display plane with respect to the innumerable measurement paths render the claim indefinite.
To further explain, the term “measurement path” is dependent on the presence of the target being measured at a particular distance (e.g. “a first illumination source spaced from the first imaging device to provide a first 45 degree measurement path 6551 when the mobile device is located at a target distance 6065 from the surface of interest” (emphasis added; page 4 of the specification as filed). The claim does not set forth any particular distance or position of the target. The imaging device appears to be able to measure a range of angles since it obtains an image. In other words, the imaging device does not appear to be limited to measure only a single particular point. Being that the target can be at any distance and that the imaging device has a field of view, there are practically an unlimited number of “measurement paths” depending on how the measurement device is used, where the target is positioned during use, and which point of the target is measured.  There being an innumerable number of measurement paths which are at various angles, it follows that the claimed display plane being orthogonal to the measurement path is indefinite. 
Disclosed Figure 6B has been annotated with additional measurement beams (three measurement beam are shown going to imaging device 60154) with all the beams at different angles due to different measurement points and distance of the target being imaged. Due to the variety of measurement beams at different angles, the presence of a display plane, no matter what angle it is placed, would be orthogonal to at least one of the many measurement beams.

    PNG
    media_image1.png
    177
    556
    media_image1.png
    Greyscale

Claims 20-36 are rejected for the same reasons by virtue of their dependence on claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-30, 33, 34, and 37, as interpreted by the Examiner, is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Prakash in view of Beymore (US 2014/0078293) and Fillol et al. (US 2012/0004884).

With respect to claim 19, Prakash shows a process and device for matching color comprising:
	a display having a display plane (46; Fig 4B, 4C)
a first imaging device (15; [0052]; Figs 1A, 1B, 2) comprising a sensor and a lens (both being inherent) defining a first measurement path (there are many measurement paths within the view of the camera); a measurement path being orthogonal to the display plane (Fig. 4B implicitly shows the display plane being horizontal and Figs. 1A, 1B, and 2 show the object/coating 11 being horizontal, and a measurement path being vertical).  
a first illumination source (12; [0089]) defining a first illumination path intersecting the first measurement path at an angle of 45 degrees (see Fig. 2 showing 45 degrees. Please note that light source emits light in many illumination paths since it is a light bulb, sun, or ambient light, and the angle depends on how the device is used including the distance/height at which the measured surface is positioned), the first measurement path and the first illumination path defining a first measurement plane; 
a second imaging device (15), spaced from the first imaging device, comprising an image sensor (inherent) and a lens (inherent) having a measurement path within the first measurement plane (); 
a second illumination source (12; Fig. 2) All the cameras take an image of the same area of the object and therefore the plane shares an axis of another plane being that it is a three dimensional environment, the source would also be in a different plane) defining a second illumination path intersecting the first measurement path at the same place where the first illumination path intersects the first measurement path; 
a computer processor ([0023]); 
a non-volatile memory ([0023],[0050]) comprising computer-readable instructions that when executed by the computer processor, cause the computer processor to acquire data from the first and second imaging devices and derive reflectance information of the surface of interest.  
Prakash does not show:
1) the first imaging device, second imaging device, first illumination source and second illumination source lie in a common plane parallel to the display plane.
2) the first measurement path and the second illumination path defining a second measurement plane different from the first measurement plane

Obviousness of the two measurement planes being on different planes:
Beymore shows characterizing multi-angular color, opacity, pigment, and texture wherein a first measurement path and a second illumination path define a second measurement plane different from the first measurement plane. See Fig. 4 which shows two illumination paths at 170 deg. and 105 deg., two rings of illumination paths, first ring at 45 deg. elevation and second ring at 30 deg. elevation.

    PNG
    media_image2.png
    308
    609
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to add more cameras and light sources in a ring arrangement as shown by Beymore to the device of Prakash in order to determine additional properties such as opacity, pigment, and texture. In other words, the illumination sources and cameras would not all lie in the same plane.

Obviousness of the illumination sources and imaging devices being on a common plane parallel to the display pane:
	Fillol shows a device for space-colormetric measurement where the lighting means and light detection means are mounted two-dimensionally on the same wall (i.e. on the same plane; Figs. 1, 2b, 3b, 4; the wall being parallel to the surface (2) being measured.

    PNG
    media_image3.png
    270
    582
    media_image3.png
    Greyscale

	Prakash does not show any structure that holds the illumination sources and imaging devices.
	Before the effective filing date of the claimed invention, it would have been obvious to mount the illumination sources and imaging devices on a wall for the ease/simplicity of mounting the illumination sources and imaging devices on a wall that is easy to produce. This wall would be parallel to the measurement surface like that shown by Fillol. As such the plane (wall) holding the illumination sources and imaging devices would be parallel to the display plane shown by Prakash.

20. The mobile device of claim 19, wherein the image sensor of the first imaging device and the image sensor of the second imaging device have a different resolution (“two or more sensors having varying sensitivities” para. [0052] Prakash).  

21. The mobile device of claim 19, wherein the second measurement path and the second illumination path define a third measurement plane different from the first and second measurement planes (para. [0167] Prakash; the illumination and viewing angles being different based on Prakash).  

22. The mobile device of claim 19, wherein the first illumination source further comprises a plurality of illumination sources (Prakash; 3311, 3411) in the first measurement plane. 

 23. The mobile device of claim 19, wherein the first and second measurement planes are orthogonal to each other (90 degrees para. [0083],[0097] Prakash).  

24. The mobile device of claim 19, wherein the reflectance information comprises visible color reflectance information (“visible or invisible optical wavelengths” para [0052] Prakash).   

25. The mobile device of claim 19, wherein the first illumination path is disposed at a specular angle with respect to the second measurement path ([0089]-[0090] Prakash).  

26. The mobile device of claim 19, wherein the second illumination path is disposed at an angle in a range of 15 to 750 with respect to the first measurement path (see 75 degrees in Fig. 2 Prakash).  

27. The mobile device of claim 19, wherein the mobile device is configured to acquire image data from the first and second image sensors simultaneously (There being two alternatives, simultaneously and not-simultaneously; both would be obvious or obvious to try, where doing it simultaneously would save image capture time).

28. The mobile device of claim 19, wherein a first field of view corresponding to the first imaging device and a second field of view corresponding to the second imaging device form an overlapping region, and the mobile device is configured to process image data of the overlapping region to form three-dimensional data of the surface of interest within the overlapping region (the cameras are shown to point at Z=0 and therefor the imaged regions overlap; “said specimen color data comprise specimen color data values measured at said three or more color viewing angles” para. [0006]).  

29. The mobile device of claim 19, wherein a first field of view corresponding to the first imaging device and a second field of view corresponding to the second imaging device form an overlapping region (the cameras are shown to point at Z=0 and therefor the imaged regions overlap), and the mobile device is configured to process image data of the overlapping regions to derive surface texture appearance information (para. [0045]) for the surface of interest.  

30.  The mobile device of claim 19, wherein a first field of view corresponding to the first imaging device and a second field of view corresponding to the second imaging device form an overlapping region (the cameras are shown to point at Z=0 and therefor the imaged regions overlap), and the mobile device is configured to process image3 11330587.1data of the overlapping region to derive effect pigment reflectance information (paras. [0042]-[0044]) for the surface of interest.  

33. The mobile device of claim 19, wherein the first and second illumination sources are mounted on a lighting accessory (inherent the sources are attached to something) attached to the measurement device (45, para.[0282]).  

34. The mobile device of claim 19, wherein the first and second illumination sources are mounted on a lighting accessory attached to the mobile device, and the lighting accessory includes a controller to illuminate the first and second illumination sources independently of each other (one of ordinary skill would understand that the Prakash’s “varying illumination angles” is referring to operating the light sources at different angles in a separate manner and thus there would be a controller).  

37. The mobile device of claim 19, wherein the common plane is parallel to the display plane (see discussion of Fillol in claim 19).

Claims 31, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash, Beymore, and Fillol as applied to claim 19 above, and further in view of Ehbets (US 2003/0169421).
Prakash shows all the limitations as discussed for claim 1 but does not explicitly show the use of white LEDs as a light source.
Ehbets shows a spectrophotometer that uses white LEDs (para. [0038]) as an illumination source. At the time of filing of the claimed invention, it would have been obvious to use a white LED for nothing more than the expected result of illuminating the specimen for color detection. As to claim 14, Ehbets states a white LED emits light “over the whole visible spectral range” and thus would have red, green, and/or blue. As to claim 36, one of ordinary skill in the art would understand that the output lens of LED 13 shown in 1 collimates the light emitted by the LED diode. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash, Beymore, and Fillol as applied to claim 19 above, and further in view of Ishimaru (US 2013/0215428).
Prakash shows all the limitations as discussed for claim 1 but does not explicitly show an image sensor positioned in the imaging device’s Fourier transform plane.
	Ishimaru shows a spectroscopic measurement device wherein the light receiving surface is placed in the optical Fourier-conversion plane of a cylindrical lens (para. [0094]).
	At the time of filing of the claimed invention, it would have been obvious to use the spectroscopic measurement device of Ishimaru for its high accuracy and wide band sensitivity (para. [0007]-[0012]). 


Response to Arguments
Claim Rejections - 35 USC § 112
 	Applicant argues claim 19 has been amended such as to define the first measurement path and first illumination path defines a target distance and that the measurement path is orthogonal to the display plane. The Examiner does not believe the indefiniteness has been resolved. The measurement path does not exist until the device is used measure a test surface and it would not be clear that a potential product would infringe the claims until it is placed on a test surface meeting the claimed conditions. The examiner suggests clarifying the claims to refer to the optical axis of the claimed optical elements.

Claim Rejections - 35 USC § 102/103
 Applicant’s arguments with respect to claim(s) 19-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torfs et al. (US 2002/0118357) teaches that the plane formed by the illumination and viewing positions do not have to be in the same plane, although the figures show one plane [0036].
Massen (US 5,253,302) shows an illuminating means 24 on the same plane as a cameras (21, 22).

    PNG
    media_image4.png
    717
    543
    media_image4.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886